Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II, claims 12-15, in the reply filed on 29 August 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the claimed carbon content in the silicon oxide layer is a distinguishing feature whose presence or absence drastically changes applicable references.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 12 and 13 are objected to, because “substrate with a functional layer” is an unwieldy limitation.  It is suggested a term such as “a coated substrate” be used instead for clarity.  Furthermore, it is suggested that the “adhesion layer” be given another moniker to improve clarity.  In view of the fact that the adhesion layer is a multilayered dielectric coating, it is suggested the term “dielectric coating” be used in lieu of “adhesion layer.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0197875 A1 (“Fujii”) in view of U.S. 2016/0039183 A1 (“Murashige”), both references of record.
Considering claims 12-15, Fujii discloses a laminate comprising, in the following order, a resin carrier substrate 10, an adhesive 9, and a coated glass substrate 5, wherein the glass substrate has the following coatings sequentially deposited on its side surfaces and its main surface that opposes the resin carrier substrate 10:  a multilayered antireflective coating 6 deposited via sputtering and an antifouling coating 7 deposited via vacuum deposition (Fujii Figs. 2 and 5).  Fujii is analogous, as it is from the same field of endeavor as that of the instant application (coated glass, in particular one having antireflecting coating and antifouling coating).  It is noted that the methods and material of the coatings deposited onto the glass substrate are substantially similar to those of the instant application, including the level of carbon atoms present in a silica layer of the multilayered antireflective coating 6 and the precursor used to form the antifouling coating 7 (cf. examples in Fujii to those of the instant application).  Fujii further discloses that the lateral dimension of the resin carrier substrate 10 and the adhesive 9 exceed that of the coated glass substrate (Fujii Fig. 5).  Fujii differs from the claimed invention, as it is silent re: the claimed variation in color.
However, in the art of glass-resin laminates, it is known to place incisions into a resin layer as to reduce air bubble trapped during the lamination of a glass layer to a resin layer via an adhesive.  This is taught in Murashige, which is analogous, as it is from the same field of endeavor as that of the instant application (methods of bonding glass to resin).  Murashige teaches that as a result of the provision of incisions and prevention of build up of bubbles, the lamination process can be improved (Murashige ¶ 0016).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have provided incisions into the resin carrier substrate 10 of Fujii, for improved lamination processing.
As the provision of structures capable of preventing formation of air bubbles is responsible for the claimed ΔE value, as the laminate of Fujii and Murashige is produced by utilizing such structures and is further similar to the laminate of the instant application in terms of coatings applied, the peripheral sides of the laminate of Fujii and Murashige is considered to exhibit the claimed ΔE value.  Fujii in ivew of Murashige renders obvious claims 12-15.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781